department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date tax_exempt_and_government_entities_division number release date legend org organization name xx date address address org address certified mail dear taxpayer_identification_number person to contact employee identification_number contact numbers this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination letters to you dated august 20xx and october 20xx are herby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s you have not demonstrated that you are operated exclusively for charitable educational or other exempt purposes within the meaning of sec_501 organizations described in sec_501 and exempt under a must be organized and operated exclusively for exempt purposes you have provided no information regarding your receipts expenditures or activities as required by sec_1_6033-2 you have not established that you have operated exclusively for an exempt_purpose you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the ' day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at see the enclosed notice taxpayer_advocate_service - your voice at the irs for taxpayer_advocate telephone numbers and addresses we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations doug shulman commissioner by enclosure s publication internal_revenue_service tax_exempt_and_government_entities_division w meadowview road suite greensboro nc department of the treasury date date org address taxpayer_identification_number form tax_year s ended person to contact id number contact telephone number contact fax number certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter rev catalog number 34809f revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter contact you if you write please provide a telephone number and the most convenient time to call if we need to thank you for your cooperation sincerely leonard williams revenue_agent eo examinations enclosures publication publication report of examination letter rev catalog number 34809f department of the treasury - internal_revenue_service schedule no or form_886 a exhibit year period ended name of taxpayer explanation of items 20xx12 org legend org organization name ceo ceo ra xx date city city state state ra- issue whether org continues to qualify for exemption under sec_501 of the internal_revenue_code facts copies of internal_revenue_service correspondence requesting the exempt_organization officers affiliated with the organization during the tax period listed above contact the service in regards to return substantiation and exempt status returned undeliverable or unclaimed a form_4759 postal tracer provided a change_of address located in city state ceo ceo of org exempt_organization failed to respond to the internal_revenue_service correspondence requesting contact in regards to the tax period ending december 20xx certified letters mailed to this address were delivered and signed for by ra-1 husband of certified letters mailed to the officers listed on the form_990 were law sec_7602 provides authority to summon for the purpose of ascertaining the correctness of any return making a return where none has been made determining the liability of any person for any internal revenue tax or the liability at law or in equity of any transferee or fiduciary of any person in respect of any internal revenue tax or collecting any such liability the secretary is authorized sec_7602 provides authority to examine any books paper records and other data which may be relevant or material to such inquiry sec_7602 provides authority to summons the person liable for tax or required to perform the act or any officer_or_employee of such person or any person having possession custody or care of books of account containing entries relating to the business of the person liable for tax or required to perform the act or any other person the secretary may deem proper to appear before the secretary at a time and place named in the summons and to produce such books papers records or other data and to give such testimony under oath as may be relevant or material to such inquiry sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenues laws as the secretary may be forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe treas reg a in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient form 886-a crev department of the treasury - internal_revenue_service page -1- schedule no or form_886 a exhibit name of taxpayer year period ended explanation of items department of the treasury - internal_revenue_service 20xx12 org to establish the amount of gross_income deductions credits or other materials required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at ail times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purposes of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 rev_rul c b concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer's position organization failed to respond to the contact request in regards to the tax_year ending december 20xx conclusion it is the irs's position that the organization failed to meet the reporting requirements under sec_7602 sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 form 886-a rrev department of the treasury - internal_revenue_service page -2-
